In a proceeding to review a determination of the State Rent Administrator ordering a decrease in the maximum rent of an apartment by reason of the failure to paint and repair Venetian blinds, the landlord appeals from an order denying its petition and dismissing the proceeding. Order unanimously affirmed, without costs. There was substantial evidence before the State Rent Administrator establishing that Venetian blinds were furnished to the tenant on the date determining the maximum rent. Appellant was therefore obligated to maintain such service and equipment, under the provisions of the State Residential Rent Law (§ 4, subd. 5, par. [b]; L. 1946, ch. 274, as amd.) and the State Rent and Eviction Regulations (§ 24). We consider the tenant’s letter of December 16, 1954 respecting the failure to repair and clean the Venetian blinds, as initiating a new proceeding before the State Rent Commission, after a previous proceeding-had been terminated upon the landlord’s advice that the apartment had been painted. We therefore find it unnecessary to determine whether the local rent administrator had power to reopen the original proceeding under the doctrine of People ex rel. Finnegan v. McBride (226 N. Y. 252). Nolan, P. J., Wenzel, Ughetta and Hallinan, JJ., concur; Beldoek, J., concurs in the result.